— In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Hurowitz, J.), dated September 6, 1988, which denied his motion, pursuant to CPLR 510 (1) to transfer venue of this action to the Supreme Court, Queens County.
*404Ordered that the order is reversed, on the law, with costs, the motion is granted and the Clerk of the Supreme Court, Kings County, is directed to deliver to the Clerk of the Supreme Court, Queens County, all papers filed in the action and certified copies of all minutes and entries (CPLR 511 [d]).
The record clearly indicates that the cause of action accrued in Queens County, and that both the plaintiff and the defendant were at all relevant times residents of Queens County. The defendant served a demand for a change of venue along with her answer, and thereafter timely moved for a change of venue (CPLR 511 [a], [b]). The plaintiff failed to either cross-move or otherwise establish any reason why the venue of the action should be retained in Kings County (see, Pitegoff v Lucia, 97 AD2d 896). Accordingly, the court erred in denying the defendant’s motion. Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.